Citation Nr: 0617387	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-15 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating from an initial grant 
of service connection for diabetic neuropathy of the left 
upper extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating from an initial grant 
of service connection for diabetic neuropathy of the right 
upper extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating from an initial grant 
of service connection for diabetic neuropathy of the left 
lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating from an initial grant 
of service connection for diabetic neuropathy of the right 
lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which, inter alia, the Lincoln, Nebraska, Regional Office 
(RO) of the Department of Veterans Affairs (VA) denied 
service connection for diabetic polyneuropathy, and from a 
May 2003 rating decision in which the RO denied entitlement 
to TDIU compensation.  In an August 2004 decision, the Board, 
in pertinent part, granted service connection for diabetic 
polyneuropathy and remanded the matter of entitlement to 
TDIU.  In October 2004, the RO granted separate 10 percent 
ratings for upper extremity and lower extremity diabetic 
neuropathy, each rated as 10 percent disabling.  In November 
2005, the RO assigned separate 10 percent ratings for right 
upper extremity diabetic neuropathy, left upper extremity 
diabetic neuropathy, right lower extremity diabetic 
neuropathy, and left lower extremity diabetic neuropathy, 
each of which was rated as 10 percent disabling.  The veteran 
perfected appeals as to the assignment of those ratings, and 
those issues are now before the Board, as is his claim for 
TDIU compensation, which is again before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  Diabetic neuropathy of the left upper extremity is 
manifested primarily by numbness, tingling, and pain, and is 
productive of no more than mild impairment.

2.  Diabetic neuropathy of the right upper extremity is 
manifested primarily by numbness, tingling, and pain, and is 
productive of no more than mild impairment.

3.  Diabetic neuropathy of the left lower extremity is 
manifested by pain, the ability to walk without assistive 
devices, and is productive of no more than mild impairment.

4.  Diabetic neuropathy of the right lower extremity is 
manifested by pain, the ability to walk without assistive 
devices, and is productive of no more than mild impairment.

5.  The competent evidence shows that the veteran is unable 
to secure substantially gainful employment as a result of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for diabetic neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8615 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for diabetic neuropathy of the right upper extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8615 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for diabetic neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2005).

4.  The criteria for an initial rating in excess of 10 
percent for diabetic neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2005).

5.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met. 38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in August 2002, July 2003, October 2004, and September 
2005 (with regard to the veteran's TDIU claim), and in 
October 2005 (with regard to his claims for increased ratings 
for diabetic neuropathy).  The letters informed the veteran 
of what evidence was required to substantiate his claims, and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the VA.  The August 2002 
letter was issued prior to the initial adjudication of the 
veteran's claim for TDIU compensation, in May 2003, and there 
is accordingly no prejudicial timing defect that could be 
raised under Pelegrini.  With regard to his claims for 
increased compensation for diabetic neuropathy, the October 
2005 letter was issued prior to readjudication of these 
claims in November 2005, at which time the disorders on 
appeal, which had previously been characterized as diabetic 
neuropathy of the upper and lower extremities, were 
recharacterized as diabetic neuropathy of each extremity with 
subsequent issuance of a supplemental statement of the case 
on this matter in November 2005.  There is no indication that 
the veteran has not been properly apprised of the appropriate 
legal standards, and his and VA's obligations, pursuant to 
the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board notes that the question of increased compensation 
(which encompasses both the veteran's claim for TDIU 
compensation and increased ratings for diabetic neuropathy) 
were addressed by the RO in the various VCAA letters, and in 
the statement of the case and supplemental statements of the 
case, sent to the veteran during the course of this appeal.  
While the question of effective date was not addressed, such 
failure to do so is not prejudicial to the veteran, inasmuch 
as no effective dates for the benefits granted herein have as 
of this date been assigned.  The Board accordingly finding 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Duty to assist

With regard to the duty to assist, VA and private treatment 
records have been associated with the claims file.  The 
veteran was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his case.  Essentially, all 
available evidence that could substantiate the case has been 
obtained.  There is no indication in the file that there are 
additional available and relevant records that have not yet 
been secured.

In that regard, the Board notes that the veteran has been 
requested by VA on several occasions to undergo examination 
at VA facilities, and has refused to do so on each occasion.  
The veteran's representative has alleged that examination is 
not needed, averring that the available medical records 
provide sufficient information and are adequate for rating 
purposes; see 38 C.F.R. § 3.326(b).  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Increased ratings for diabetic neuropathy

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The October 2004 rating decision appealed was the initial 
rating decision granting service connection for the 
disabilities at issue and assigning the initial disability 
evaluations at issue.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

a.  The upper extremities

The severity of the veteran's upper extremity neurological 
disability is ascertained by the application of the rating 
criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 
8615 [neuritis of the median nerve].  Under these criteria, 
the 10 percent rating currently in effect for diabetic 
neuropathy of each upper extremity contemplates mild 
incomplete paralysis.  A 30 percent rating is assigned for 
moderate incomplete paralysis of major upper extremity, with 
a 20 percent rating for moderate incomplete paralysis of the 
minor upper extremity.  A 50 percent rating is to be assigned 
for severe incomplete paralysis of the major upper extremity, 
with a 40 percent rating for severe incomplete paralysis of 
the minor upper extremity.  A 70 percent rating is to be 
assigned for complete paralysis of the major upper extremity, 
with a 60 percent rating for complete paralysis of the minor 
upper extremity.  The Board notes that the medical evidence 
shows that the veteran is left handed (that is, his left 
upper extremity is his major extremity).

The medical evidence, which consists primarily of VA 
treatment records, does not demonstrate that an increased 
rating for either right or left upper extremity diabetic 
neuropathy is appropriate.  While a December 2004 VA 
treatment record notes that the veteran was taking medication 
for diabetic neuropathic pain, a June 2004 VA medical record, 
prepared pursuant to whether the veteran satisfied the 
criteria for electric mobility, shows that he had functional 
use of all extremities.  A January 2004 VA medical record 
references upper extremity numbness and tingling.  The report 
of a VA general medical examination notes scattered 
paresthesias over the upper extremities, left worse than 
right, on light touch, pinprick, and monofilament 
examination.  In December 2002, it was noted that there was 
numbness in the hands, worse on the left.

While the medical evidence indicates the presence of upper 
extremity neuropathy, it does not show that such impairment 
is at least moderate in severity with regard to either 
extremity.  In that regard, the Board observes that the 
report of a contemporaneous VA neurological examination, 
whereby the veteran's neuropathy would have been evaluated 
with regard to the rating criteria, would have been helpful.  
Nonetheless, it is noted that there is no evidence of upper 
extremity impairment beyond pain, numbness, and tingling; it 
is particularly noted that as of June 2004 the veteran was 
reported as having functional use of all extremities, which 
would have included both upper extremities.  

In brief, the preponderance of the evidence does not 
demonstrate that diabetic neuropathy of either the right 
upper extremity or the left upper extremity is productive of 
such impairment as to be characterized as moderate in nature.  
The Board accordingly finds that increased ratings for 
diabetic neuropathy of the right upper extremity and the left 
upper extremity are not appropriate, and that these claims 
fail.

b.  The lower extremities

The severity of the veteran's lower extremity neurological 
disability is ascertained by the application of the rating 
criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 
8620 [neuritis of the sciatic nerve].  Under these criteria, 
the current 10 percent rating contemplates mild incomplete 
paralysis of the sciatic nerve.  Moderate incomplete 
paralysis is 20 percent disabling, while moderately severe 
incomplete paralysis is 40 percent disabling and severe 
incomplete paralysis with marked muscle atrophy is 60 percent 
disabling.  Complete paralysis of the sciatic nerve is 
assigned an 80 percent rating.

The Board again notes that the report of a comprehensive VA 
examination, whereby the severity of lower extremity diabetic 
neuropathy would have been evaluated in accordance with the 
rating criteria, would have been helpful.  The medical 
evidence, however, does not demonstrate that either right or 
left lower extremity diabetic neuropathy is more than mild in 
severity.  While it was noted in December 2004 that the 
veteran was using medication for diabetic neuropathic pain, 
it was also noted in June 2004 that he had functional use of 
all extremities, with the ability to ambulate independently 
without an assistive device, although he was apparently 
provided with a rolling walker at that time for added 
convenience.  Another June 2004 VA treatment record shows 
that, while the veteran required electric mobility for 
ambulation in hot weather, this was necessitated by dizzy 
spells, and apparently not by any lower extremity impairment.  
While this record indicates that he demonstrated decreased 
right lower extremity stance time, it also shows that he was 
able to walk from the parking lot to the rehabilitation 
department without assistance.  In December 2002, it was 
noted that the veteran had numbness in his feet and that his 
gait was unsteady, although the source of this unsteady gait 
was not indicated.  A November 2002 VA treatment record 
references numbness and loss of functioning in all 
extremities, but infers that this was related to the flow of 
blood to the brain.

In brief, the preponderance of the evidence, while indicating 
that there was some degree of lower extremity impairment, 
does not demonstrate that this impairment was of such 
severity as to constitute moderate incomplete paralysis.  The 
veteran's claims for increased compensation for diabetic 
neuropathy of the lower extremities fails.

c.  Fenderson considerations

The Board notes that the veteran's claims for increased 
rating for diabetic neuropathy arise from the initial ratings 
assigned when service connection was granted for these 
disabilities, and that the Board must accordingly evaluate 
the relevant evidence since the effective date of the award.  
The Board may, if appropriate, assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

With regard to each of the veteran's diabetic neuropathies of 
the extremities, however, the medical evidence, as discussed 
above, does not indicate at any time that increased ratings 
are warranted; that is, at no time is it shown that these 
disorders are productive of more than mild impairment.  The 
Board therefore finds that "staged" ratings pursuant to 
Fenderson cannot be assigned.

TDIU compensation

Entitlement to TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).

Service connection is currently established for post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling, and for diabetic neuropathy of the right upper, 
left upper, right lower, and left lower extremities, each of 
which is rated as 10 percent disabling.  The veteran's 
service-connected disabilities are rated as 90 percent 
disabling when considered on a combined basis.  38 C.F.R. 
§ 4.25. 

The veteran, with one service-connected disorder rated as 70 
percent disabling and his combined service-connected 
disorders rated as 90 percent disabling, clearly meets the 
threshold criteria for entitlement to TDIU under 38 C.F.R. § 
4.16(a).  The sole question, therefore, is whether he is 
unable to secure or follow a substantially gainful occupation 
as a result of such disability.  

In the instant case, the evidence shows that the veteran is 
indeed unable to secure substantially gainful employment due 
at least in large part to his service-connected disabilities.  
In an October 2004 statement, a private physician reported 
that, because of the veteran's intermittent bilateral upper 
and lower extremity weakness, intermittent bilateral upper 
and lower extremity numbness, his spastic gait and poor 
balance, his significant fatigue with minimal exertion, and 
his debilitating PTSD, he was unqualified for any kind of 
employment.  Other than for disability due to fatigue, it is 
noted that the veteran is service connected for each of the 
disabilities cited by this private physician.  In addition, 
the report of a private psychiatric evaluation dated in 
November 2004 shows that the examiner found that the veteran, 
due to his mental status, was completely incapable of 
attempting, much less maintaining, gainful employment.  In 
contrast, the recent medical evidence is devoid of any 
findings to the effect that the veteran is not precluded from 
obtaining and maintaining gainful employment.

In conclusion, the evidence of record shows that the veteran 
is unable to secure substantially gainful employment as a 
result of his service-connected disabilities.  The Board 
notes that in reaching this conclusion, the evidence is in 
support of the claim, and the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for diabetic 
neuropathy of the left upper extremity is denied.

An initial evaluation in excess of 10 percent for diabetic 
neuropathy of the right upper extremity is denied.

An initial evaluation in excess of 10 percent for diabetic 
neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 10 percent for diabetic 
neuropathy of the right lower extremity is denied.

TDIU is granted, subject to the laws and regulations 
governing the disbursement of VA compensation.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


